DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/023095 to Jung et al. (Jung).
In reference to claim 1, Jung teaches a refrigerator (FIG. 1-4 and 9) comprising a main body (1, FIG. 1-4) having a vacuum adiabatic body to form a first space configured to store items (par 0029), wherein the vacuum adiabatic body includes a first plate (10, FIG. 1-4) configured to define at least a portion of a wall for the first space; a second plate (20, FIG. 1-4) configured to define at least a portion of a wall for a second space external to the refrigerator (FIG. 1-4); a third space (space comprising vacuum 50, FIG. 1-4) that is provided between the first plate and the second plate and is configured as a vacuum space (50, FIG. 1-4); and a heat resistance sheet (60, FIG. 17) coupled to at least one of the first plate or the second plate to seal the third space (FIG. 17), a door (3, FIG. 1-4) provided to open and close an opening of the main body to allow access to the first space (par 0030); a gasket (90, FIG. 9) installed on one of the door or the main body and a sealing frame (unmarked, in between 60 and 90, FIG. 9) provided between the third space and a portion of the door, the sealing frame including a side wall (wall connecting 90 and 10, FIG. 9) that contacts the gasket when the door closes the opening, wherein the side wall of the sealing frame (unmarked, in between 60 and 90, FIG. 9) is inclined with respect to an extension direction of at least one of the first plate or the second plate in a horizontal or vertical direction (FIG. 9).

In reference to claim 3, Jung teaches the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein the side wall of the sealing frame (unmarked, in between 60 and 90, FIG. 9) includes a first region (the region of the sealing frame parallel to 20, FIG. 9) on which the gasket (90, FIG. 9) is seated and a second region (the region of the sealing frame into which a portion of the gasket 90 is inserted, FIG. 9) configured to provide an air gap between the sealing frame and the door for insulation (FIG. 9).
In reference to claim 4, Jung teaches the refrigerator as explained in the rejection of claim 3, and Jung additionally teaches wherein the first region (the region of the sealing frame parallel to 20, FIG. 9) and the second region (the region of the sealing frame into which a portion of the gasket 90 is inserted, FIG. 9) are provided on a common surface of the side wall (FIG. 9).
In reference to claim 5, Jung teaches the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein a distance between the first plate (10, FIG. 1-4 and 9) and the second plate (20, FIG. 1-4 and 9) in the vertical direction is less than a width of the gasket (90, FIG. 9) in the horizontal direction (FIG. 9).
In reference to claim 6, Jung teaches the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein a distance between the first plate (10, FIG. 1-4 and 9) and the second plate (20, FIG. 1-4 and 9) in the horizontal or vertical direction is less than a width of the sealing frame (unmarked, in between 62 and 90, FIG. 9) in the horizontal or vertical plane (FIG. 9).

In reference to claim 8, Jung teaches the refrigerator as explained in the rejection of claim 7, and Jung additionally teaches wherein the heat resistance sheet (60, FIG. 4) includes an inclined surface extending between the first plate (10, FIG. 4) and the second plate (20, FIG. 4), a first welding surface (at 61, FIG. 4) extending at a first end of the inclined surface, the first welding surface being configured to be welded to the first plate (10, FIG. 4); and a second welding surface extending at a second end of the inclined surface, the second welding surface being configured to be welded to the second plate (FIG. 4; par 0047).
In reference to claim 9, Jung teaches the refrigerator as explained in the rejection of claim 8, and Jung additionally teaches wherein one of an end of the first plate or an end of the second plate further protrudes with respect to another one of the end of the first plate or the end of the second plate such that heat conductive sheet (60, FIG. 4) is inclined in the horizontal or vertical direction with respect to the extension direction of at least one of the first plate or the second plate (FIG. 4 and par 0047).
In reference to claim 10, Jung teaches the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein the sealing frame (unmarked, in between 60 and 90, FIG. 9) includes an inner surface wall positioned to correspond to a portion of the first plate (10, FIG. 4); and an outer surface wall positioned to correspond to a portion of the second plate (20, FIG. 4); wherein the side wall is provided between the inner surface wall and the outer surface wall (FIG. 4; par 0047).

In reference to claim 12, Jung teaches the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein the sealing frame (unmarked, in between 60 and 90, FIG. 9) is obliquely inclined toward the first space of the refrigerator (FIG. 1-4 and 9).
In reference to claim 13, said claim claims the limitations similar to the limitations claimed in claim 9; thus, said claim is rejected in a similar manner, as explained in detail above.
In reference to claim 14, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 13, and Jung additionally teaches wherein the sealing frame has a length in the horizontal or vertical direction that is greater than a width of the third space (50, FIG. 9) in the vertical direction (FIG. 9).
In reference to claim 15, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 13, and Jung additionally teaches wherein the heat resistance sheet (60, FIG. 1-4 and 9) is coupled to at least one of the first plate (10, FIG. 9) and is covered by the sealing frame (FIG. 9).
In reference to claim 16, said claim claims the limitations similar to the limitations claimed in claims 1, 3 and 9; thus, said claim is rejected in a similar manner, as explained in detail above.
In reference to claim 17, said claim claims the limitations similar to the limitations claimed in claim 12; thus, said claim is rejected in a similar manner, as explained in detail above.

In reference to claim 19, said claim claims the limitations similar to the limitations claimed in claim 9; thus, said claim is rejected in a similar manner, as explained in detail above.
In reference to claim 20, said claim claims the limitations similar to the limitations claimed in claims 5 and 6; thus, said claim is rejected in a similar manner, as explained in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,381,382 to Wunnicke et al. teaches methods and equipment for assembling triple-pane insulating glass units.
U.S. Patent 8,490,333 to Gholap et al. teaches sealing gaskets.
U.S. Patent 8,869,493 to Chubb et al. teaches a door for a refrigerated cabinet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/26/2022